DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 1/15/21. By virtue of this amendment, claims 6-15 are cancelled and thus, claims 1-5, 16-32 are currently presented in the instant application.
Response to Arguments
Applicant's arguments filed the amendment on 1/15/21 have been fully considered but they are not persuasive.
With regards to claims 1, 16, 31-32, Bhutta et al (US Pub.No:2016/0134260 in view of Bhutta et al (US Pub. No: 2015/0303033) do not disclose “determine, using a match lookup table with a value based on the detected RF parameter, a match combination for causing the impedance match, the match combination comprising both: a new EVC configuration for providing a new EVC capacitance; and a new source frequency for the RF source; and alter the EVC to the new EVC configuration, and alter the variable frequency of the RF source to the new source frequency”.
Examiner respectfully disagrees, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,
 Examiner notes that, Bhutta et al (260) disclose “determine, using a match lookup table with a value based on the detected RF parameter, [paragraph 0008] a match combination of: a new EVC configuration for providing a new EVC capacitance [paragraphs 0008 and 0100-0104]; and alter the EVC to the new EVC configuration [paragraphs 0008 and 0100-0104], Bhutta et al discloses an RF source 
Bhutta (033) teaches a new source frequency for the RF source; and alter the variable frequency of the RF source to the new source frequency [Fig. 11 and paragraphs 0112-0114].
Furthermore, Examiner does not see or disclose how to use a match lookup table with a value based on the detected RF parameter for “a match combination for causing the impedance match, the match combination comprising both:” in specification. For example, Howald et al (US Pub:  No: 2016/0308560)  disclose “use a lookup table for match combination as shown in figures 7C,  8C and 9, paragraphs [0116-0119]).
For the reason, claims 1, 16, 31-32 are not distinguish over Bhutta (260) in view of Bhutta(033).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 16, 31-32 are rejected under 35 U.S.C. 102(1) as being anticipated by Howald et al (US Pub:  No: 2016/0308560).
With regards to claim 1, Howald et al disclose  in figures 1, 10 that, a radio frequency (RF) impedance matching network (106) comprising: an RF input (125, 128) configured to operably couple to an RF source(121, 122) having a variable frequency; an RF output (140) configured to operably couple to a plasma chamber (108) having a variable chamber impedance; an electronically variable capacitor (EVC) having a variable capacitance(paragraph [0035] for variable capacitors); and a control circuit(host 
with a value based on the detected RF parameter, a match combination for causing the impedance match, the match combination comprising both (figures 8A-9, paragraphs [0116-0119]): a new EVC configuration for providing a new EVC capacitance; and a new source frequency for the RF source; and alter the EVC to the new EVC configuration, and alter the variable frequency of the RF source to the new source frequency.
With regards to claim 16, Howald et al disclose  in figures 1, 10 that, a method of impedance matching(106) comprising: operably coupling an RF input(125, 128) of an impedance matching network (106) to an RF source(121, 122) having a variable frequency; operably coupling an RF output(140) of the impedance matching network to a plasma chamber (108) having a variable chamber impedance, wherein the impedance matching network (106) further comprises an electronically variable capacitor (EVC) having a variable capacitance( paragraph [0035] for variable capacitors); operably coupling a control circuit to the EVC and a sensor(124); detecting, by the sensor(124), an RF parameter (paragraphs [ 0043, 0053, 0067]); and causing, by the control circuit(110), an impedance match (106) between the RF source(121, 122) and the plasma chamber(108) by: determining, using a match lookup table with value based on the detected RF parameter, a match combination for causing the impedance match, the match combination comprising both: a new EVC configuration for providing a new EVC capacitance; and a new source frequency for the RF source; and altering the EVC to the new EVC configuration, and altering the 
With regards to claim 31, Howald et al disclose in figures 1, 10 that, a method of manufacturing a semiconductor comprising: placing a substrate in a plasma chamber(108) configured to deposit a material layer (118) onto the substrate (W)(paragraph [0033]) or etch a material layer from the substrate; and energizing plasma within the plasma chamber (108) by coupling RF power(121, 122) from an RF source into the plasma chamber (108) to perform a deposition or etching, and while energizing the plasma: operably coupling an RF input(125, 128) of an impedance matching network (106) to the RF source, the RF source having a variable frequency; operably coupling an RF output of the impedance matching network to the plasma chamber, the plasma chamber(108) having a variable chamber impedance(figure 7, paragraph [0071]), wherein the impedance matching network further comprises an electronically variable capacitor (EVC) having a variable capacitance(paragraph [0035] for variable capacitors); operably coupling a control circuit to the EVC and a sensor(124); detecting, by the sensor(124), an RF parameter (paragraphs [ 0043, 0053, 0067]); and causing, by the control circuit(110), an impedance match between the RF source and the plasma chamber by: determining, using a match lookup table with a value based on the detected RF parameter, a match combination for causing the impedance match, the match combination comprising both: a new EVC configuration for providing a new EVC capacitance; and a new source frequency for the RF source; and altering the EVC to the new EVC configuration, and altering the variable frequency of the RF source to the new source frequency. Figures 8A-9, paragraphs [0116-0119]).
With regards to claim 32, Howald et al disclose in figures 1, 10 that, a semiconductor processing tool comprising: a plasma chamber (108)configured to deposit a material onto a substrate(W) or etch a material from the substrate; and an impedance matching network (106) operably coupled to the plasma chamber(108), matching circuit comprising: an RF input (128,125)configured to operably couple to an RF .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,16-26, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over by Bhutta et al (US Pub.No:2016/0134260 in view of Bhutta et al (US Pub. No: 2015/0303033).
With regards to claims 1 and 16, Bhutta et al. discloses a radio frequency (RF) impedance matching network comprising: an RF input 13 configured to operably couple to an RF source 15 having a variable frequency [paragraph 0029-0030]; an RF output 17 configured to operably couple to a plasma chamber 19 having a variable chamber impedance [paragraphs 0008 and 0029]; an 
However, Bhutta et al. fails to explicitly teach a new source frequency for the RF source; and alter the variable frequency of the RF source to the new source frequency.
Bhutta (033) teaches a new source frequency for the RF source; and alter the variable frequency of the RF source to the new source frequency [Fig. 11 and paragraphs 0112-0114].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Bhutta 033 into the device of Bhutta et alv to improve impedance matching as taught by Bhutta 033 [paragraph 0104].
With regards to claim 2, Bhutta et al. discloses wherein the determination of the match combination uses the match lookup table with the variable chamber impedance, the variable chamber impedance being the value based on the detected RF parameter. Paragraphs [0007, 0008].
With regards to claim 3, Bhutta et al. discloses wherein the EVC comprises discrete capacitors and has a first configuration defining ON and OFF states of the discrete capacitors[0008, lines 1-7]; wherein the control circuit is configured to: determine, based on the detected RF parameter, an input impedance at the RF input of the matching network; and determine the variable chamber impedance from a parameter matrix lookup table using: the determined input impedance of the 
However, Bhutta et al. fails to explicitly teach wherein the variable frequency of the RF source has a first frequency and the first frequency of the RF source.

Bhutta (033) teaches wherein the variable frequency of the RF source has a first frequency and the first frequency of the RF source [paragraphs 0112-0114].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Bhutta 033 into the device of Bhutta et al., to improve impedance matching as taught by Bhutta 033 [paragraph 0104].
With regards to claim 4, Bhutta et al. discloses wherein the sensor is a voltage and current sensor positioned at the RF input of the matching network. See claim 9 for parameters include a voltage parameter and a current parameter.
With regards to claim 5, Bhutta et al. discloses wherein the parameter matrix lookup table comprises two-port parameter matrices. Paragraph [0099].
With regards to claim 17, Bhutta et al. discloses wherein the determination of the match combination uses the match lookup table with the variable chamber impedance, the variable chamber impedance being the value based on the detected RF parameter. Paragraphs [0007, 0008].
With regards to claim 18, Bhutta et al. discloses wherein the EVC comprises discrete capacitors and has a first configuration defining ON and OFF states of the discrete capacitors[0008, lines 1-7]; wherein the control circuit is configured to: determine, based on the detected RF parameter, an input impedance at the RF input of the matching network; and determine the variable chamber impedance from a parameter matrix lookup table using: the determined input impedance of the 
However, Bhutta et al. fails to explicitly teach wherein the variable frequency of the RF source has a first frequency and the first frequency of the RF source.

Bhutta (033) teaches wherein the variable frequency of the RF source has a first frequency and the first frequency of the RF source [paragraphs 0112-0114].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Bhutta 033 into the device of Bhutta et al., to improve impedance matching as taught by Bhutta 033 [paragraph 0104].
With regards to claim 19, Bhutta et al. discloses wherein the sensor is a voltage and current sensor positioned at the RF input of the matching network. See claim 9 for parameters include a voltage parameter and a current parameter.
With regards to claim 20, Bhutta et al. discloses wherein the parameter matrix lookup table comprises two-port parameter matrices. Paragraph [0099].
With regards to claim 21, Bhutta et al. discloses wherein the sensor detects the RF parameter at the RF input or the RF output of the matching network. Paragraph [0027].
With regards to claim 22, Bhutta et al. discloses all the claimed limitation except for wherein the RF sensor is a phase or magnitude detector operably coupled to the RF input of the matching network, and the detected RF parameter used for the determination of the match combination is a phase error or a magnitude error.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Bhutta 033 into the device of Bhutta et al., to improve impedance matching.

With regards to claim 23, Bhutta et al discloses all the claimed limitation except for wherein the RF sensor is operably coupled to the RF input of the matching network, and the detected RF parameter is at least one of a voltage, a current, or a phase at the RF input.
Bhutta (033) discloses wherein the RF sensor is operably coupled to the RF input of the matching network, and the detected RF parameter is at least one of a voltage, a current, or a phase at the RF input. Paragraphs [0084, 0085].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Bhutta 033 into the device of Bhutta et alv to improve impedance matching.
With regards to claim 24, Bhutta et al discloses all the claimed limitation except for wherein the determination of the match combination uses the match lookup table with a reflection coefficient based on the at least one of the voltage, the current, or the phase, the reflection coefficient being the value based on the detected RF parameter.
Bhutta (033) disclose wherein the determination of the match combination uses the match lookup table with a reflection coefficient based on the at least one of the voltage, the current, or the phase, the reflection coefficient being the value based on the detected RF parameter. Paragraphs [0084, 0085, 0093, 0108].

With regards to claim 25, Bhutta et al. discloses wherein the RF sensor is operably coupled to the RF output of the matching network, and the determination of the match combination uses the match lookup table with a load impedance based on the RF parameter detected by the RF sensor at the RF output. Paragraphs [0007, 0008, 0027].

With regards to claim 26, Bhutta et al. discloses wherein the matching network further comprises a second EVC. Figures 2C, paragraph [0052].
With regards to claim 28, Bhutta et al. discloses wherein the EVC comprises discrete capacitors, each discrete capacitor having a corresponding switch to activate or deactivate the discrete capacitor; and wherein the EVC is altered to the new EVC configuration by activating or deactivating at least one of the discrete capacitors of the EVC. Paragraphs [0040, 0041. 0048].
With regards to claim 29, Bhutta et al. discloses wherein the corresponding switch (61) is in series with or parallel to the discrete capacitor. Paragraph [figure 2A, 0048].
With regards to claim 30, Bhutta et al discloses all the claimed limitation except for wherein the control circuit determines the variable frequency of the RF source from a frequency signal from the RF source, or from a parameter detected at the RF input of the matching network.
Bhutta (033) teaches wherein the control circuit determines the variable frequency of the RF source from a frequency signal from the RF source, or from a parameter detected at the RF input of the matching network. Paragraph [0010, 0011, 0012].

With regards to claim 31, Bhutta et al. discloses a method of manufacturing a semiconductor comprising: placing a substrate in a plasma chamber configured to deposit a material layer onto the substrate or etch a material layer from the substrate; and energizing plasma within the plasma chamber by coupling RF power from an RF source into the plasma chamber to perform a deposition or etching[paragraph [0010] and while energizing the plasma: operably coupling an RF input of an impedance matching network to the RF source[0006,0007], an RF output 17 configured to operably couple to a plasma chamber 19 having a variable chamber impedance [paragraphs 0008 and 0029]; operably coupling an RF output of the impedance matching network to the plasma chamber, the plasma chamber having a variable chamber impedance, wherein the impedance matching network further comprises an electronically variable capacitor (EVC) having a variable capacitance 31/33 [0008]; operably coupling a control circuit 45 to the EVC and a sensor 21; detecting, by the sensor 21, an RF parameter [paragraphs 8, 27, and 37]; and causing, by the control circuit 45, an impedance match between the RF source and the plasma chamber 19 by: determining, using a match lookup table with a value based on the detected RF parameter, a match combination of: a new EVC configuration for providing a new EVC capacitance; and altering the EVC to the new EVC configuration, and altering the variable frequency of the RF source to the new source frequency.
However, Bhutta et al. fails to explicitly RF source having a variable frequency, a new source frequency for the RF source; and alter the variable frequency of the RF source to the new source frequency.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Bhutta 033 into the device of Bhutta et al., to improve impedance matching as taught by Bhutta 033 [paragraph 104],

With regards to claim 32, Bhutta et al. discloses a semiconductor processing tool comprising: a plasma chamber configured to deposit a material onto a substrate or etch a material from the substrate [0010]; and an impedance matching network operably coupled to the plasma chamber [0008], matching circuit comprising: an RF output 17 configured to operably couple to a plasma chamber 19 having a variable chamber impedance [paragraphs 0008 and 0029]; an RF output configured to operably couple to the plasma chamber, the plasma chamber having a variable chamber impedance; an electronically variable capacitor (EVC) having a variable capacitance 31/33 [paragraph 0008]; and a control circuit 45 operably coupled to the EVC and a sensor 21, the sensor 21 configured to detect an RF parameter paragraph [0008]; wherein, to cause an impedance match between the RF source and the plasma chamber, the control circuit 45 is configured to: determine, using a match lookup table with a value based on the detected RF parameter [0008], a match combination of: a new EVC configuration for providing a new EVC capacitance; and alter the EVC to the new EVC configuration, and altering the variable frequency of the RF source. Bhutta et al discloses factoring the power of the RF signal [paragraph 0106].
However, Bhutta et al. fails to explicitly teach an RF input configured to operably couple to an RF source having a variable frequency, a new source frequency for the RF source; and alter the variable frequency of the RF source to the new source frequency.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Bhutta 033 into the device of Bhutta et al., to improve impedance matching as taught by Bhutta 033 [paragraph 0104].
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over by Bhutta et al (US Pub.No:2016/0134260 in view of Uirich (US Pub. No: 2017/0178865).
Bhutta et al discloses all the claimed limitation except for wherein the second EVC is a nonvariable capacitor.

Uirich discloses a non-variable capacitor as shown in paragraph [0045 and 0063].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Uirich into the device of Bhutta et al., to help further reduce voltage on variable capacitor as taught by Uirich [paragraph 0045].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh D A/ 
Primary Examiner
Art Unit 2844